DETAILED ACTION
1	This action is responsive to the amendment filed on January 24, 2022.
2	The cancellation of claim 4 is acknowledged. Pending claims are 1-3, 5-11, 13, 29-33 and 37.
3	The rejections of the claims under 112, second paragraph and under 101(a)1 are withdrawn because of the applicant’s amendment.
4	Claims 1-3, 5-11, 13, 29-33 and 37 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 6,225,400 B1) teaches a multicomponent coating composition comprising a first component comprising a hydroxy-functional binder, a second component comprising aliphatic free (poly)isocyanate and a third component comprising a tris (alkoxycarbonylamino) triazine (see claim 1), wherein the multicomponent coating composition also comprises a color pigments include azo (organic dye), pearlescent pigments, catalysts (fourth component) and aqueous component ( medium) (see col. 8, lines 24-58). However, the closest prior art of record (US’ 400 B1) does not teach or disclose a multicomponent composition comprising a first component comprising a polyolefin, a polyvinyl, a polyester, a polyether, a polyamide, a polyurethane, which is covalently linked pendant and/or terminal first functional groups; a second component comprising organic or silicone core to which is bonded second functional groups and a third component comprising a base component having third functional groups comprising amine groups and a pigment as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers coloring formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761